Citation Nr: 1334111	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2. Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO), which, inter alia, denied the Veteran's claims for service connection for traumatic brain injury and bipolar disorder.

This case has previously been before the Board.  In April 2009 the Board remanded the case in order to attempt to obtain additional pertinent VA and private treatment records. After making several attempts to obtain records from the relevant VA Medical Centers (VAMC), the RO issued a Formal Finding on the Unavailability of VAMC Records in November 2009.  In June 2009, the RO additionally provided the Veteran with the necessary release forms in order to allow VA to obtain private treatment records.  The Veteran did not respond to this letter.  A November 2009 letter informed the Veteran that no VA treatment records were available before 2004.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board notes that the Veteran was sent a letter in November 2011 informing him that the Veterans Law Judge who conducted his August 2008 hearing at the VA RO was no longer employed by the Board.  The November 2011 letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge.  See 38 C.F.R. § 20.707, 20.717 (2012).  The Veteran was informed that he had 30 days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want another hearing. To date, no response has been received from the Veteran or his representative.  Therefore, the Board finds it may proceed with adjudication of this case.

This issue was again remanded for further development in February 2012, and now returns again before the Board.

The Board points out that the Veteran appears to indicate that he also intended to file a claim of entitlement to service connection for a neck injury, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is warranted in this complex case.

Essentially, the Veteran claims that he suffered a traumatic brain injury in service, which has caused him to have significant residuals, including severe headaches, and a psychiatric disorder.

The Veteran's history is complex.  He claims not only a head/neck injury in service, but at times has reported a head injury in childhood, and the evidence clearly shows a post service head injury as a result of a fight in a jail in February 2006, resulting in a fracture of the Veteran's zygomatic arch.

The Veteran received two VA examinations per prior remand instructions, in March 2012, both a psychiatric examination, and an examination.  However, the Board does not find these examinations provide sufficient bases on which to render a decision.  Specifically, as to the Veteran's psychiatric examination, the Veteran was diagnosed, after a brief examination, with a mood disorder unrelated to service, as the examiner did not find specific evidence that the Veteran's mood disorder was related to a traumatic brain injury.  The Board notes that the rest of the Veteran's post service treatment records, both VA and private treatment records, show a variety of diagnoses, including PTSD, bipolar disorder, and a mood disorder.  In fact, the Veteran is currently in receipt of Social Security Administration benefits for diagnoses of bipolar disorder and polysubstance abuse.  It is certainly possible that the VA examiner found that these other diagnoses were inappropriate, and that mood disorder was the only proper diagnosis; however, the Board is concerned that any failure to discuss these other diagnoses in offering his opinions indicates a lack of adequate review of the Veteran's claims file, even though the examiner reported that the claims file was reviewed.  The Board notes that the prior remand specifically requested that the examiner note all psychiatric diagnoses since 2007, which he did not do.

In addition, it appears that the examiner only considered the Veteran's head injury from 2006, and not the Veteran's reported in service head injury, or previously reported childhood head injury, in offering his opinion, which the Board again finds indicates a less than adequate review of the Veteran's claims file.  The Board recognizes that the Veteran's disability, at times, makes the Veteran a challenging historian.  However, this makes thorough review of the claims file in this case very critical to ascertain the Veteran's relevant medical history.  As such, the Board finds that this claim must be remanded for a more thorough VA examination, taking into account all relevant evidence in the claims file, including the Veteran's prior reported history of multiple head injuries, as well as all diagnoses of record.

In addition, as to the issue of service connection for a traumatic brain injury itself, the Board finds the March 2012 examination confusing and inadequate.  Specifically, in the initial March 2012 examination, the examiner indicated that the Veteran had headaches which had been made worse by a traumatic brain injury, but that he currently had no residuals that were caused by his traumatic brain injury, 
though he had several episodes as a child that were clearly vascular headaches.  The only traumatic brain injury the examiner mentioned at this time was his 2006 post service traumatic brain injury.  In a May 2012 clarification opinion, the same examiner indicated that, "with respect to residuals of traumatic brain injury existed prior to active military service, he now has headaches which were clearly made worse by the traumatic brain injury events.  The rationale is that headaches were basically dormant until after the traumatic brain injury when they became a problem.  The normal history of headache progression was clearly accelerated by the traumatic brain injury."  An additional clarification opinion was received in December 2012.  It indicates that the examiner felt that the headaches were aggravated by the traumatic brain injury.  The Veteran clearly had vascular headaches as a child.  The traumatic brain injury did occur while he was in service.  The evidence reviewed was diagnosis of vascular headaches by history and the documentation via the claims file that his headaches were aggravated by his traumatic brain injury.

The Board finds these opinions contradictory.  The only traumatic brain injury that the examiner specifically discusses is the post service 2006 traumatic brain injury, and yet in his December 2012 addendum opinion, he indicates that the Veteran did have a traumatic brain injury in service.  In light of these confusing and contradictory opinions, the Board finds it must also remand this issue for a further comprehensive examination that takes into account all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2. The Veteran should be afforded a VA examination by a physician with sufficient expertise, or multiple examinations by multiple physicians if necessary, to determine the nature and etiology of any currently present psychiatric disability and/or residuals of a traumatic brain injury.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

a) Psychiatric Disability: The examiner should identify any acquired psychiatric disorder that is currently manifested or which is indicated by the record since 2007. 

With respect to any identified psychiatric disorder, following examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or better probability) that the disability is etiologically related to the Veteran's active service, to include whether it had its onset during the Veteran's active service. 

With respect to any identified psychiatric disorder that existed prior to the Veteran's active military service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence to show that the disability did not increase in severity beyond the natural progression of the disability during the Veteran's active military service. 

b) Traumatic Brain Injury: The examiner should identify any traumatic brain injury (or residuals thereof) that are currently manifested or which are indicated by the record. 

With respect to any identified traumatic brain injury or residuals of such injury, following examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or better probability) that the disability is etiologically related to the Veteran's active service, to include whether it had its onset during the Veteran's active service. 

With respect to any identified residual of a traumatic brain injury that existed prior to the Veteran's active military service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence to show that the disability did not increase in severity beyond the natural progression of the disability during the Veteran's active military service. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion requested, he or she should so indicate in the examination report and fully describe why such opinion could not be reached.  In offering opinions, the examiner(s) MUST comment on the entirety of the Veteran's present and prior psychiatric diagnoses, to include PTSD, bipolar disorder, depression, and substance abuse, in offering opinions.  In addition, the examiner should discuss the Veteran's prior, during, and post service history of traumatic brain injury, including making a determination as to whether any of the Veteran's current symptomatology is consistent with an in service brain injury, and specifically considering the Veteran's well documented 2006 post service traumatic brain injury, in offering any opinions.

3. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


